Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is an Allowance in response to the communications received on March 24, 2021.  Claims 1, 10, 12, 14, 19 and 20 have been amended, claim 13 has been canceled, and claim 21 has been added. 
Currently, claims 1-12 and 14-21 are pending and allowed herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on March 24, 2021 has been entered.

Response to Amendments
The 35 U.S.C. § 101 rejection as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments as the claim recites the deep neural network classifier is trained in accordance with the at least the first expected image captured in connection with at least one positive example performance of the workflow. The combination of additional elements integrates the abstract idea into a practical application because the functioning of deep neural network classifier is improved each time as the deep neural network classifier is trained with the captured image related to the positive example performance of the workflow.  

Reasons for Allowance
  
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a system for automatically detecting, using a neural network classifier, deviation from workflow based a plurality of captured images of a physical item, and training the neural network classifier with an expected image captured in connection with positive example performance of the network.    
The closest prior art Higgins et al., (US 2007/0011334), and in view of Goodman et al., (US 2006/0059253) and Lim et al., (US 2019/0035047) fails to teach or suggest detecting deviation from the workflow by applying a captured image to a deep neural network classifier representing an expected image of the at least one physical item for one of the plurality tasks based on a matching between the captured image and the expected image, and the deep neural network classified is trained in accordance with the expected image that is captured in connection with at least one positive example performance of the workflow as recited in independent claims 1, 19 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624